DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
 

	Response to Amendment
This Office action is in response to the applicant’s communication filed 09/28/2022.
Status of the claims:
Claims 1 – 7, 10, 11, 16, 18 – 23, and 25 – 30 are pending in the application.
Claims 1, 11, 18, 23, 25, 26, 27, and 30 are amended.

Claim Objections
The objections to claims 23, 25 – 27, and 30 in the previous action dated 03/30/2022 have been withdrawn in light of the applicant’s amendments filed 09/28/2022. Specifically, the objections to claims 23, 25 – 27, and 30, regarding the typographical errors, have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification is not enabling the formula (1) as set forth in claims 1 and 11, such that one of ordinary skill in the art could make or use the invention as claimed. The length (L) has to satisfy the formula over the entire range of theta from 0< theta ≤ 90, and not just for a singular data point within the range. For example, because the claim gives the range for L to be within 0<theta≤ 90 then each value of L for EVERY theta point has to result in a device that can be made. However, as theta approaches 0 the value of L increases exponentially to the point where it would be impossible to make or use a device with the length at a value when theta approaches 0; for example if we set theta = 0.000001 and D = 2 and plug these into the formula (1), we get a L = [1/sin(0.000001)] → L = [57,295,779.513] , which means that in order to make the device when theta = 0.000001 we would have to build the wings such that their length is greater than or equal to 57,295,779.513; therefore it is impossible to make or use a device within the body with a length that satisfies EVERY value of theta within the claimed range since the length will approach infinity as theta approaches 0. 
Claims 2 – 7, 10, 14, 16, 18 – 23, and 25 – 30 are rejected under 112(a) because they depend from a claim rejected under 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 7, 10, 11, 14, 16, 18 – 23 and 25 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the phrase "wherein D represents an outer diameter of the stent" renders the claim indefinite because applicant has indicated D is a variable that changes with respect to theta within applicants arguments on 09/28/2022, the mathematical expression of formula (1) does not reflect wherein the diameter of the stent changes with the change in theta, and therefore the outer diameter of the stent (D) is indefinite. The claim recites a range of possible values for theta, but does not recite wherein the diameter value is a value within a range of values correlated to the range of values for theta.
Claims 1 and 11 recite the limitation "the stent" in lines 7 and 12, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 4 and 27, the phrase "the two wings are concave plate structures" renders the claim indefinite because the definition of a prismatic shape is a shape with out any curves, and the applicant has previously defined the enclosed space within the wings to be prismatic in shape; so it is unclear how the two wings can be a prismatic shape and be concave. For the purpose of examination, the examiner will read the claim to mean that the two wings have a prismatic and plate like shape that has no curves and is therefore not concave.
Regarding claim 11, the phrase “the delivery guide wire” in lines 6, 21, and 23, renders the claim indefinite because it is unclear if applicant is referring to one of the “one or more delivery guide wires” or if the applicant is referring to all of the “one or more delivery guide wires” as claimed in line 3. For the purpose of examination, the examiner will read the claim such that the device comprises a singular delivery guide wire which is consistent with applicant’s figures.
Regarding claim 11, the phrase “the delivery catheter” in lines 24, renders the claim indefinite because it is unclear if applicant is referring to one of the “one or more delivery catheters” or if the applicant is referring to all of the “one or more delivery catheters” as claimed in line 2. For the purpose of examination, the examiner will read the claim such that the device comprises a singular delivery catheter which is consistent with applicant’s figures.
Claims 2 – 7, 10, 14, 16, 18 – 23, and 25 – 30 are rejected under 112(b) because they depend from a claim rejected under 112(b).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 5 and 28, the phrase “the internal space of the enclosing section is a cylindrical or prismatic shape” renders the claim improper for failing to further limit the subject matter because the applicant previously claimed that the enclosed space was a prismatic shape in claims 1 and 11, respectively, and the claimed limitation above has broadened the range of possible shapes of the enclosed area to include a cylindrical shape or a prismatic shape.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claims 1 and 11, the phrase "the stent" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Response to 112 Arguments
Applicant's argument filed 09/28/2022 regarding the remaining 112a rejection has been fully considered but is not persuasive. 
Regarding the argument of “At least the above descriptions clearly describe how the length L of the wings to the rotation angle 0 are related in Formula (1). For instance, the specification clearly discloses the stent can be expanded, see, e.g., FIG. 4 showing the expansion of the stent 2. As such, the claims do not rely on "almost infinitely expandable wings which adjust to changing angles" (Office Action at page 5, lines 1-3). Rather, since D represents an outer diameter of the stent and the stent can be expanded, the increase in D (e.g., due to expansion of "a self-expanding stent or a self-swelling stent" disclosed in [0085] of the application publication) can drive the increase in the angle 0. The length L of the clamping wing does not need to be infinitely expandable; it only needs to be no shorter than the lower limit set forth in Formula (1), thereby ensuring that the enclosed portion of the stent is expanded slowly in the release process.”, firstly, the claims as currently written do not relate a change in the angle to a change in the diameter of the stent, the claims recite a singular diameter of the stent; secondly, with the given formula (1) the length must be chosen to satisfy every value of theta in the formula. The value of theta therefore is every value greater than 0 and less than or equal to 90 which includes theta = 0.000001. So when theta = 0.000001 and we set the diameter D = 2 and plug these into the formula (1), we get a L = [1/sin(0.000001)] → we get (L) ≥ 28,653,295.12. Therefore, in order to satisfy the formula as claimed one would need to select the wings such that their length are ≥ to 28,653,295.12. Additionally, even assuming that the value of D changes with theta, there is no value of D that would result in a possible value for the length as the value of theta approaches 0. Given the breadth of the claims and with the equation above and their values it is clear that as the value of theta approaches 0, then the needed length to satisfy the formula approaches infinity as well which is enabled as one or ordinary skill in the art would not know how to make almost infinitely expandable wings which adjust to changing angles. 
When considering the factors as a whole, the claims are not enabled, and the argument is not convincing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7, 10 – 11, 14, 16, 18 – 23, and 25 – 30 are under 35 U.S.C. 103 as obvious over Fargahi (US 20130158524 A1) in view of Marchand (US 20180206990 A1) and Burnett et al (US 20060089627 A1).
Regarding claim 1, Fargahi discloses a stent delivery component (clamping body 10) (paragraph [0040]) that comprises a base (flange 34) and at least two clamping wings (sheath parts 16 / 18) (paragraph [0043]), and one or more delivery guide wires (insertion element 52) (paragraph [0038]);
wherein the at least two clamping wings (sheath parts 16 / 18) are rotatably connected (Examiner’s note: sheath parts 16 / 18 rotate about the longitudinal axis when they hinge open) with the base (flange 34) (shown in Fig. 4), respectively;
wherein the at least two clamping wings (sheath parts 16 / 18) jointly form an enclosing (inner space of sheath parts 16 / 18) and the enclosing section (internal space of struts 212) has an internal space for enclosing at least part of the stent (implant 105 – paragraph [0048, 0049]); and
wherein the at least two clamping wings (sheath parts 16 / 18) are separated from each other to make the enclosing section expanded when rotated (hinged) from the first position state (closed) to a second position state (open) (shown in Fig. 4);
wherein the length L of each clamping wing (sheath parts 16 / 18) also satisfies the formula (2) : L ≤ 0.7L0, where L0 represents the length of the stent (implant 105) (Examiner’s note: although Fargahi is silent regarding the relative dimensions between components within the drawings, Fig. 5 of Fargahi encompasses the claimed dimensions of the clamping wings with respect to the stent length as shown in Fig. 5, where the lengths of the sheath parts 16 / 18 are less than 0.5x of the length of the stent, thus satisfying the formula (2), or alternatively, makes obvious the claimed relationship between the clamping wings and the stent with respect to the length as it would have been obvious and well within the purview of one of ordinary skill to make the device as shown in the figures);
wherein the stent is elastic (Examiner’s note: elastic is defined as the ability to revert back to an objects original shape; and as discussed in paragraph [0049] the implant 105 is a self-expanding stent which self-expands from a collapsed state to its original, expanded shape).
Fargahi is silent regarding (i) wherein the enclosing section is of a prismatic shape; (ii) the relationship between the length of the wings with respect to the diameter of the implant and the angle of rotation of said wings as recited in formula (1); (iii) a beaded component; (iv) wherein the beaded component comprises at least one expanding section; and (v) wherein the proximal end of the beaded component is fixedly with the base of the stent delivery system.
As to (i), Burnett teaches, in the same filed of endeavor, an implant delivery catheter comprising at least two clamping wings (wings of pod 64) wherein the at least two clamping wings jointly form an enclosing section of a prismatic shape (Examiner’s note: as disclosed in paragraphs [0045 – 0046] and shown in Fig. 3A, the catheter device which includes the pod 64 has a non-circular cross-section like a square or a triangle, therefore the enclosed space would be a prismatic shape). Because both Fargahi and Burnett teach clamping devices used to deliver an implant into the body, it would have been obvious to one skilled in the art to substitute one form / shaped capsule for the other to achieve the predicable results of effectively delivering the implant to the desired location. Furthermore, there appears to be no criticality for the shape of the enclosed space, as the instant disclosure states that the enclosed section “may be” cylindrical, prismatic, etc. in paragraph [0048]. 
As to (ii), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Fargahi to have to have the capsule jaws have a longer length than the diameter of the implant since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Fargahi would not operate differently with the claimed length and because the hinging arms of the clamping body are designed for a gradual increase in diameter of the stent as the stent is released as discussed in paragraphs [0027] and [0028]. Further, it is noted that the sheath parts 16 / 18 appear to satisfy the intended lower limit of L >= D/2 of the formula 1 wherein the length of the wings is greater than half of the diameter, when the diameter is compressed which can be interpreted from Fig. 6.
As to (iii) – (v), Marchand teaches, in the same field of endeavor, a stent delivery apparatus comprising an a delivery catheter (sheath 11), a guidewire (tubular member 122), and a stent delivery component (expandable portion 141), wherein the stent delivery component comprises a beaded portion (expandable portion 141), wherein the beaded component (expandable portion 141) includes at least one expanding section (balloon of expandable member) (Examiner’s note: paragraph [0041] recites wherein the expandable portion 141 is a string of expandable balloons linked together in series; with that in mind the examiner is reading the expandable portion 141 as a string of balloons linked together in series); and the proximal end of the beaded component (expandable portion 141) is connected fixedly with a distal end of the delivery guide wire (tubular member 122) (Examiner’s note: as shown in Figs. 23 and 24, the expandable member is attached to the distal most end of the tubular member 122), the expandable portion is provided for the purpose of better secure the self-expanding medical device against the inner wall of the sheath 11 (paragraph [0135]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Fargahi in view of Burnett to incorporate the expandable portion, as taught by Marchand, for the purpose of providing a more secure connection between the self-expanding medical device and the capturing mechanism, such as the clamping wings of Fargahi.
The examiner notes, that for (v), the modification is such that the expandable member 141 of Marchand would be attached along the distal end of the insertion element 52 of Fargahi; furthermore, because the base (flange 34) of Fargahi is fixed to the insertion element 52 then the proximal end expandable member 141 (of Marchand) would be fixedly attached to the base (flange 34) of Fargahi via the insertion element 52. Additionally, the examiner has provided the annotated Fig. 4 of Fargahi with the expandable member 141 of Marchand superimposed thereon to show examiner’s point of view.








Annotated Figure 4 of Fargahi modified in view of Marchand

    PNG
    media_image1.png
    335
    515
    media_image1.png
    Greyscale


Regarding claim 2, as discussed above, it would have been obvious to use the medical device of Fargahi in view of Burnett and Marchand. Fargahi further teaches wherein the rotatable connection (hinge section) is any one or a combination of hinge connection (Examiner’s note: sheath parts 16 / 18 hinge at the connection point).

Regarding claims 3, 4, 5, 21, as discussed above, it would have been obvious to use the medical device of Fargahi in view of Burnett and Marchand. The combination further teaches [claim 3] wherein the enclosing section (internal space) has a regular prism shape; [claim 4] wherein the enclosing section has a regular quadrangular prism shape and the number of clamping wings (sheath parts 16 / 18 – Fargahi) is two; [claim 5] wherein the internal space of the enclosing section is a prismatic shape; [claim 21] wherein the enclosing section has a regular quadrangular prism shape (Examiner’s note: the modified device is such that the sheath parts of Fargahi are shaped in the shape of the pod 64 of Burnett which has a square cross-section as disclosed in paragraphs [0045 – 0046] and shown in Fig. 3A of Burnett, therefore the enclosed space of sheath parts of Fargahi would have a regular quadrangular prism shape). Thus, the claimed limitations are considered obvious over the teachings of the prior art.

Regarding claims 6 and 23, as discussed above, it would have been obvious to use the medical device of Fargahi in view of Burnett and Marchand. Fargahi further teaches wherein the stent delivery (clamping body 100 – Fargahi) component comprises a polymer material (PEBAX) (paragraph [0041] – Fargahi).

Regarding claim 7, as discussed above, it would have been obvious to use the medical device of Fargahi in view of Burnett and Marchand. Fargahi further teaches
wherein the polymer material is selected from a Pebax material (paragraph [0041] – Fargahi). 

Regarding claim 10, as discussed above, it would have been obvious to use the medical device of Fargahi in view of Burnett and Marchand. Fargahi further teaches wherein a first hollowing structure (place 26 recessed between sheath parts 16 / 18 as seen in Fig. 2C – Fargahi) is arranged at the junction between two adjacent clamping wings (sheath parts 16 / 18 – Fargahi) and the base (flange 34 – Fargahi) (Examiner’s note: as shown in Fig. 2C of Fargahi, the space 26 is between the flange 34 and the distal ends of the sheath parts 16 / 18 and placed at the hinge junction between the two sheath parts).

Regarding claim 11, Fargahi discloses a stent delivery system (releasing device 100) (abstract), comprising 
one or more delivery catheters (insertion element 54) (paragraph [0038]), 
one or more delivery guide wires (insertion element 52) (paragraph [0038]), and
a stent delivery component (clamping body 10) (paragraph [0040]) that comprises a base (flange 34) and at least two clamping wings (sheath parts 16 / 18) (paragraph [0043]), 
wherein the at least two clamping wings (sheath parts 16 / 18) are rotatably connected (Examiner’s note: sheath parts 16 / 18 rotate about the longitudinal axis when they hinge open) with the base (flange 34) (shown in Fig. 4), respectively;
wherein the at least two clamping wings (sheath parts 16 / 18) jointly form an enclosing (inner space of sheath parts 16 / 18) section; the enclosing section (internal space of struts 212) has an internal space for enclosing at least part of the stent (implant 105 – paragraph [0049]); and
wherein the at least two clamping wings (sheath parts 16 / 18) are separated from each other to make the enclosing section expanded when rotated (hinged) from the first position state (closed) to a second position state (open) (shown in Fig. 4); and
wherein the length L of each clamping wing (sheath parts 16 / 18) also satisfies the formula (2) : L ≤ 0.7L0, where L0 represents the length of the stent (implant 105) (Examiner’s note: although Fargahi is silent regarding the relative dimensions between components within the drawings, Fig. 5 of Fargahi encompasses the claimed dimensions of the clamping wings with respect to the stent length as shown in Fig. 5, where the lengths of the sheath parts 16 / 18 are less than 0.5x of the length of the stent, thus satisfying the formula (2), or alternatively, makes obvious the claimed relationship between the clamping wings and the stent with respect to the length as it would have been obvious and well within the purview of one of ordinary skill to make the device as shown in the figures);
wherein the stent is elastic (Examiner’s note: elastic is defined as the ability to revert back to an objects original shape; and as discussed in paragraph [0049] the implant 105 is a self-expanding stent which self-expands from a collapsed state to its original, expanded shape);
wherein the base (flange 34) of the stent delivery component (clamping body 100) is connected fixedly with a distal end (see annotated Fig. 4) of the delivery guide wire (insertion element 52) (paragraph [0045]); and
wherein at least part of the delivery guide wire (insertion element 52) and the stent delivery (clamping body 100) component are accommodated in the delivery catheter (insertion element 54) (Fig. 6).
Fargahi is silent regarding (i) wherein the enclosing section is of a prismatic shape; (ii) the relationship between the length of the wings with respect to the diameter of the implant and the angle of rotation of said wings as recited in formula (1); (iii) a beaded component; (iv) wherein the beaded component comprises at least one expanding section; and (v) wherein the proximal end of the beaded component is connected fixedly with the base of the stent delivery system. It should also be noted that Fargahi teaches wherein the clamping body can be adapted to varying geometries (paragraph [0012]).
As to (i), Burnett teaches, in the same filed of endeavor, an implant delivery catheter comprising at least two clamping wings (wings of pod 64) wherein the at least two clamping wings jointly form an enclosing section of a prismatic shape (Examiner’s note: as disclosed in paragraphs [0045 – 0046] and shown in Fig. 3A, the catheter device which includes the pod 64 has a non-circular cross-section like a square or a triangle, therefore the enclosed space would be a prismatic shape). Because both Fargahi and Burnett teach clamping devices used to deliver an implant into the body, it would have been obvious to one skilled in the art to substitute one form / shaped capsule for the other to achieve the predictable results of effectively delivering the implant to the desired location. Furthermore, there appears to be no criticality for the shape of the enclosed space, as the instant disclosure states that the enclosed section “may be” cylindrical, prismatic, etc. in paragraph [0048]. 
As to (ii), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Fargahi to have to have the capsule jaws have a longer length than the diameter of the implant since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Fargahi would not operate differently with the claimed length and because the hinging arms of the clamping body are designed for a gradual increase in diameter of the stent as the stent is released as discussed in paragraphs [0027] and [0028]. Further, it is noted that the sheath parts 16 / 18 appear to satisfy the intended lower limit of L >= D/2 of the formula 1 wherein the length of the wings is greater than half of the diameter, when the diameter is compressed which can be interpreted from Fig. 6.
As to (iii) – (v), Marchand teaches, in the same field of endeavor, a stent delivery apparatus comprising an a delivery catheter (sheath 11), a guidewire (tubular member 122), and a stent delivery component (expandable portion 141), wherein the stent delivery component comprises a beaded portion (expandable portion 141), wherein the beaded component (expandable portion 141) includes at least one expanding section (balloon of expandable member) (Examiner’s note: paragraph [0041] recites wherein the expandable portion 141 is a string of expandable balloons linked together in series; with that in mind the examiner is reading the expandable portion 141 as a string of balloons linked together in series); and the proximal end of the beaded component (expandable portion 141) is connected fixedly with a distal end of the delivery guide wire (tubular member 122) (Examiner’s note: as shown in Figs. 23 and 24, the expandable member is attached to the distal most end of the tubular member 122), the expandable portion is provided for the purpose of better secure the self-expanding medical device against the inner wall of the sheath 11 (paragraph [0135]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Fargahi in view of Burnett to incorporate the expandable portion, as taught by Marchand, for the purpose of providing a more secure connection between the self-expanding medical device and the capturing mechanism, such as the clamping wings of Fargahi.
The examiner notes, that for (v), the modification is such that the expandable member 141 of Marchand would be attached along the distal end of the insertion element 52 of Fargahi; furthermore, because the base (flange 34) of Fargahi is fixed to the insertion element 52 then the proximal end expandable member 141 (of Marchand) would be fixedly attached to the base (flange 34) of Fargahi via the insertion element 52. Additionally, the examiner has provided the annotated Fig. 4 of Fargahi with the expandable member 141 of Marchand superimposed thereon to show examiner’s point of view.








Annotated Figure 4 of Fargahi modified in view of Marchand

    PNG
    media_image1.png
    335
    515
    media_image1.png
    Greyscale


Regarding claim 14, as discussed above, it would have been obvious to use the medical device of Fargahi in view of Burnett and Marchand. Fargahi further teaches wherein the rotatable connection (hinge section) is any one or a combination of hinge connection (Examiner’s note: sheath parts 16 / 18 hinge at the connection point).

Regarding claim 16, as discussed above, it would have been obvious to use the medical device of Fargahi in view of Burnett and Marchand. Fargahi further teaches,
wherein the stent (implant 105 - Fargahi) is at least partially accommodated in the internal space of the stent delivery component (clamping body 100 - Fargahi) (Examiner’s note: as shown in Fig. 5 the implant 105 is partially encompassed by the clamping body 100); and
wherein the stent (implant 105 – Fargahi) is accommodated in the delivery catheter (insertion element 54 – Fargahi) (Examiner’s note: as shown in Fig. 5 the implant 105 is encompassed within the insertion element 54).


Regarding claim 18, as discussed above, it would have been obvious to use the medical device of Fargahi in view of Burnett and Marchand. Fargahi in view of Marchand further teaches wherein the beaded component (expandable portion 141 – Marchand) is at least partially in the stent (implant 105) (Examiner’s note: the implant 105 is placed over the insertion element 52, and the expandable portion 141 is attached to the insertion element 52, and is designed to be internal to the stent / implant; thus with the modified device, the implant 105 would be over the expandable portion 141). Thus, the claimed limitations are considered obvious over the prior art.

Regarding claim 19, as discussed above, it would have been obvious to use the medical device of Fargahi in view of Burnett and Marchand. Fargahi further teaches wherein the stent (implant 105 – Fargahi) is a cardiovascular self-expanding stent, a periphery self-expanding stent, or a cerebrovascular self-expanding stent (Examiner’s note: the implant of Fargahi can be a compact prosthesis, a cardiac valve, or a stent which is released– paragraph [0021] and self-expanding – paragraph [0023] of Fargahi).

Regarding claim 20, as discussed above, it would have been obvious to use the medical device of Fargahi in view of Burnett and Marchand. Fargahi further teaches wherein the delivery component (clamping body 10 – Fargahi) is manufactured integrally (Examiner’s note: as disclosed in paragraph [0017] the clamping body is made up of a mono-layer design, meaning that it the whole thing is formed together – Fargahi).

Regarding claim 22, as discussed above, it would have been obvious to use the medical device of Fargahi in view of Burnett and Marchand. Fargahi further teaches wherein the base (flange 34 – Fargahi) is a tubular structure (Examiner’s note: as shown in Fig. 1 of Fargahi the flange 34 is cylindrical shape with an opening at each end, therefore the flange 34 reads on a tubular structure).

Regarding claim 25, as discussed above, it would have been obvious to use the medical device of Fargahi in view of Burnett and Marchand. Fargahi further teaches wherein a second hollowing structure (recess 36 at the distal end of and in between the two sheath parts 16 and 18 when opened as shown in Fig. 4 of Fargahi) arranged at an adjoint of distal ends of the two adjacent clamping wings (two sheath parts 16 and 18 – Fargahi). 

Regarding claims 26, 27, and 28, as discussed above, it would have been obvious to use the medical device of Fargahi in view of Burnett and Marchand. The combination further teaches [claim 26] wherein the enclosing section (internal space) has a regular prism shape; [claim 27] wherein the enclosing section has a regular quadrangular prism shape; [claim 28] wherein the internal space of the enclosing section is a prismatic shape (Examiner’s note: the modified device is such that the sheath parts of Fargahi are shaped in the shape of the pod 64 of Burnett which has a square cross-section as disclosed in paragraphs [0045 – 0046] and shown in Fig. 3A of Burnett, therefore the enclosed space of sheath parts of Fargahi would have a regular quadrangular prism shape). Thus, the claimed limitations are considered obvious over the teachings of the prior art.

Regarding claim 29, as discussed above, it would have been obvious to use the medical device of Fargahi in view of Burnett and Marchand. Fargahi further teaches wherein the stent delivery (clamping body 100 – Fargahi) component comprises a polymer material (PEBAX) (paragraph [0041] – Fargahi) wherein the polymer material is selected from a Pebax material (paragraph [0041] – Fargahi). 

Regarding claim 30, as discussed above, it would have been obvious to use the medical device of Fargahi in view of Burnett and Marchand. Fargahi further teaches wherein a first hollowing structure (place 26 recessed between sheath parts 16 / 18 as seen in Fig. 2C – Fargahi) is arranged at the junction between two adjacent clamping wings (sheath parts 16 / 18 – Fargahi) and the base (flange 34 – Fargahi) (Examiner’s note: as shown in Fig. 2C of Fargahi, the space 26 is between the flange 34 and the distal ends of the sheath parts 16 / 18 and placed at the hinge junction between the two sheath parts).

Response to Prior Art Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. However, the rejection under Chang has been removed because the reference was no longer required for the rejection.
Regarding the arguments directed to the newly added claim limitations, the examiner has provided a more detailed response to said arguments in the rejection above.
Regarding the argument “The cited references do not teach or suggest the beaded component that is distal to the distal end of the delivery guide wire and the base of the stent delivery component.”, the claims as currently written do not require the distal end of the beaded component to be distal to the distal end of the delivery guide wire and the base of the stent delivery component; the claims recite only that the beaded component is fixed to the base, see rejection above for further detail.
In response to applicant's argument that “Thus, the limits of the length L in the formula (1) and formula (2) make the stent delivery component in claim 1 and the stent system in claim 11 perform differently from the devices in the cited art.”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding the argument of “Here as detailed above, none of the cited references teaches or suggests each and every of the claim elements, including the relationship between the length of the wings with respect to the diameter of the implant as recited in the present claims.” In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, all of the prior art listed above are in the same field of endeavor, and as discussed above, in combination are shown to meet the examined bounds of the relationship between the length of the wings and the diameter of the implant.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771